DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of: a) couple a movable display part of the wristwatch timepiece, b) couple a chronograph mechanism of the wristwatch timepiece, c) couple a movement of the wristwatch timepiece, d) couple a winding stem of the wristwatch timepiece, or e) couple offset moving parts of the wristwatch timepiece is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: coupling display parts or chronograph are technically distinct from and do not share a structural similarity to a watch movement, or a winding stem.  Based on the current record it is not common to use equivalent parts in all three areas of the watch which generally perform different functions and have unique solutions.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kressman, EP2275883.
Regarding claim 1, Kressman discloses a wristwatch timepiece, comprising: a timepiece transmission coupling for the mechanical linkage of at least one first part of a first shaft (1a) at least movable in rotation about a first axis to at least one second part of a second shaft (1b) at least movable in rotation about a second axis, the first and second axes being parallel or substantially parallel, the transmission coupling comprising: 
 the at least one first part of the first shaft (1a), 
the at least one second part of the second shaft (1b), and 
at least a first elastic return system (19), 
the at least one first elastic return system being arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft [0024], and 
the at least one first elastic return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft (Figure 1), wherein said transmission coupling is configured to:
d) couple a winding stem of the wristwatch timepiece (Figure 1), or 
e) couple offset moving parts of the wristwatch timepiece (Figure 1).

Regarding claim 14, Kressman discloses a wristwatch timepiece, comprising: 
a timepiece mechanical linkage element (5) for a transmission coupling, the mechanical linkage element being designed to transmit a movement of rotation from a first shaft (1a) to a second shaft (1b), the second shaft being off-center with respect to the first shaft such that an axis of said first shaft and an axis of said second shaft are offset during operation with a spacing between the axes of the first and second shafts (Figure 1 and abstract), the linkage element comprising: 
- a first conformation (3) to receive the first shaft; 
- a second conformation (6) to receive the second shaft; and 
- at least a first elastic return system (19) arranged so as to cooperate with the first or the second receiving conformation, and wherein said linkage element is configured to:
d) couple a winding stem of the wristwatch timepiece, or 
e) couple offset moving parts of the wristwatch timepiece (Abstract).
Regarding claim 15, Kressman discloses at least one first part (1a) of a first shaft and at least one second part (1b) of a second shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanuc LTD, JP H02 21029A in view of Kressman.
Regarding claim 1, Fanuc discloses a transmission coupling for the mechanical linkage of at least one first part (5) of a first shaft (3) at least movable in rotation about a first axis to at least one second part (6) of a second shaft (4) at least movable in rotation about a second axis, the first and second axes being parallel or substantially parallel (Figure 2 shows both axis horizontal in figure 2), the transmission coupling comprising:
the at least one first part of the first shaft, the at least one second part of the second shaft, and at least a first elastic return system (71,”elastic” translation) being arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft, and the at least one first elastic return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft (abstract and last line of background of invention paragraph).
Fanuc does not explicitly disclose a wristwatch timepiece.
Kressman discloses a wristwatch timepiece with a similar coupling structure.
Since the wristwatch art seeks to solve some of the same problems as those faced by motors it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission coupling structure taught by Fanuc for use in a wristwatch timepiece in a similar manner to that already known by Kressman.  
Regarding claim 2, Fanuc and Kressman disclose the transmission coupling comprises a frame (70) on which is secured the at least one first elastic return system.
Regarding claims 3 and 20, Fanuc and Kressman disclose the transmission coupling comprises a second elastic return system (72) arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft, the second return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft.

Regarding claim 4, Fanuc and Kressman disclose the transmission coupling comprises a first sliding element (S1) of a first slideway and/or wherein the transmission coupling comprises a second sliding element (S2) of a second slideway.
Regarding claim 5, Fanuc and Kressman disclose the transmission coupling comprises a first sliding element (S1) of a first slideway and a second sliding element (S2) of a second slideway, and wherein the first sliding element and the second sliding element extend, in the a direction of the first axis  or the second axis  or in a direction perpendicular to a third axis of the first slideway and to a fourth axis of the second slideway, overlapping on axial portions (Figure 1 and 2).
Regarding claim 6, Fanuc and Kressman disclose the first sliding element comprises one or several grooves (S1) and/or wherein the second sliding element comprises one or several grooves (S2) and/or wherein the first sliding element comprises at least one friction surface (71), and/or wherein the second sliding element comprises at least one friction surface (72).
Regarding claim 7, Fanuc and Kressman disclose the at least one first part (5) of the first shaft and the at least one second part (6) of the second shaft extend in the direction of the first axis or in the direction of the second axis, superposed on axial portions (71, 72).
Regarding claim 8, Fanuc and Kressman disclose the at least one first elastic return system comprises one or more first elastic blades (71) and/or wherein the second elastic return system comprises one or more second elastic blades (72).

Regarding claim 13, Fanuc and Kressman disclose the at least one first part (5) of the first shaft comprises a second sliding element (W3) of the first slideway, and/or wherein the at least one second part (6) of the second shaft comprises a second sliding element (W4) of the second slideway.
Regarding claim 14, Fanuc and Kressman disclose a timepiece mechanical linkage element for a transmission coupling, the mechanical linkage element (7) being designed to transmit a movement of rotation from a first shaft (5) to a second shaft (6), the second shaft being off-center with respect to the first shaft, the linkage element comprising: - a first conformation (S1) to receive the first shaft; a second conformation (S2) to receive the second shaft; and at least a first elastic return system (71) arranged so as to cooperate with the first or the second receiving conformation.

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diehl, DE 10 2011 122868.
Regarding claim 1, Diehl discloses a transmission (2) coupling for the mechanical linkage of at least one first part (4) of a first shaft (10) at least movable in rotation about a first axis to at least one second part (8) of a second shaft (12) at least movable in rotation about a second axis, the first and second axes being parallel or substantially parallel (Figure 1), the transmission coupling comprising:
the at least one first part of the first shaft, the at least one second part of the second shaft, and at least a first elastic return system (Fig 2, 3 38, 60a and 60b) being arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft, and the at least one first elastic return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft (Fig 1-3).
Diehl does not explicitly disclose a wristwatch timepiece.
Kressman discloses a wristwatch timepiece with a similar coupling structure.
Since the wristwatch art seeks to solve some of the same problems as those faced by motors it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission coupling structure taught by Diehl for use in a wristwatch timepiece in a similar manner to that already known by Kressman.
Regarding claim 9, Diehl and Kressman disclose the first elastic return system comprises at least one elastically deformable arm (60a).
Regarding claim 10, Diehl and Kressman disclose the transmission coupling comprises a first receiving element (24) and the at least one first elastic return system is arranged so as to be deformed in order to position the first receiving element along the first axis.
Regarding claim 11, Diehl and Kressman disclose the frame comprises the at least one first part (4) of the first shaft and at least one cam surface (24,16), designed to cooperate with at least one peg (teeth 14) provided on the second shaft, the first elastic return system of the frame comprising at least one elastic blade (38) provided on the at least one cam surface.
Regarding claim 12, Diehl and Kressman disclose the frame comprises N cam surfaces and/or N elastic blades arranged in a symmetry of rotation of order N, with N being an integer greater than or equal to 2 (N=9), and/or wherein the cam surface or each of the cam surfaces comprises a friction surface (16).

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knobel, US 2,491,453.
Regarding claim 1, Knobel discloses a timepiece transmission coupling (Fig 2) for the mechanical linkage of at least one first part (43) of a first shaft (24) at least movable in rotation about a first axis to at least one second part (44) of a second shaft (41) at least movable in rotation about a second axis, the first and second axes being parallel or substantially parallel (both vertical in figure 2), the transmission coupling comprising:
the at least one first part of the first shaft, the at least one second part of the second shaft, and at least a first elastic return system (45) being arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft, and the at least one first elastic return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft (via element 46).
Knobel does not explicitly disclose a wristwatch timepiece.
Kressman discloses a wristwatch timepiece.
Since the wristwatch art seeks to solve the same problems as those faced by clocks it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission coupling structure taught by Knobel for use in a wristwatch timepiece in a similar manner to that already known by Kressman.
Regarding claim 16, Knobel and Kressman disclose a clock mechanism comprising: a transmission coupling as claimed in claim 1, a geartrain (Fig 1) and a display element (13), the first shaft being in engagement with the gear train and the second shaft being in engagement with the display element.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833